DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment dated 02/22/2022 has been entered – Claim 14 is amended, Claims 23-25 are cancelled, and Claims 26-33 are newly added. Claims 1-33 remain pending in this application with Claims 1-13 standing withdrawn as being directed to a non-elected invention. 

The objection to Claim 25 for minor informalities as previously set forth in the Non-Final Office Action mailed 10/22/2021 is moot because Claim 25 is cancelled via Applicant’s amendment. 

The rejection of Claims 14-25 under 35 U.S.C. 112(b) as being indefinite as previously set forth in the Non-Final Office Action mailed 10/22/2021 is overcome by Applicant’s amendment. However, as outlined in greater detail below, new grounds of rejection have been made.

The rejection of Claims 14-24 are rejected under 35 U.S.C. 103 as being unpatentable over Debnath et al. (EP 2,434,035 A1) in view of Jain (US 2017/0233905 A1) as previously set forth in the Non-Final Office Action mailed 10/22/2021 is herein revised to reflect the amended claim language.

The rejection of Claim 25 under 35 U.S.C. 103 as being unpatentable over Debnath and Jain and further in view of Matusiak ("Investigation of the Thermal Insulation Properties…") when taken with the evidence of Senthilkumar et al. (“Design and Development of an Instrument…” as previously set forth in the Non-Final Office Action mailed 10/22/2021 is moot because Claim 25 is cancelled via Applicant’s amendment. 

Response to Arguments
Applicant’s arguments on Page 8 of the response dated 02/22/2022 with respect to the rejection of the claims under 35 USC § 103 have been fully considered but they are not persuasive. 
Applicant’s Argument – Applicant argues on Page 8 of the reply that neither Debnath nor Jain teaches, discloses, or suggests a specialized yarn having a 97-99% homogeneous blend of base material fibers and micro passageways as required by the amended independent Claim 14. 
Examiner’s Response – The Examiner respectfully disagrees. Applicant does not define said percent homogeneity (see the discussion in the rejection below under 35 USC § 112(b)) nor does Applicant specifically address how the claimed structure differs from that of the prior art combination. As outlined in greater detail below, Debnath does not explicitly teach the limitation wherein the blend of base material fibers and micro passageways is “97%-99% homogenous.” However, it is noted that the air rich yarns of Debnath are produced in a manner (see [0050]-[0054] & [0062]-[0066]) substantially similar to that of the instant invention which is described as having the requisite homogeneity (see instant ¶ [0079]-[0080]). Accordingly, the property wherein the air rich yarn of Debnath includes a 97%-99% homogenous blend of the base material fibers and micro passageways is considered to flow naturally from the teachings of the prior art. The burden is on the Applicant to prove otherwise. See MPEP § 2112.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-22 and 26-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 14, the claim recites the limitation “a 97%-99% homogenous blend of base material fibers and micro passageways” which renders the claim indefinite because the meaning of “97%-99% homogenous” is unclear. The specification does not provide a definition for such a yarn property nor does it provide any indication as to how a value of homogeneity would be calculated for a yarn including base material fibers and micro passageways. 
The plain meaning of the phrase homogeneous, as evidenced by the Oxford English Dictionary (see definition 2a included with the Office Action herein), is as follows: of a thing in respect to its constitution – consisting of parts or elements all of the same kind; of uniform nature or character throughout. Note also that homogeneous of the opposite of heterogeneous. That is to say a material is generally understood to be either homogenous (i.e. uniform throughout) or heterogeneous. Therefore, the structure associated with the claim limitation of “97%-99% homogenous” blend of base material fibers and micro passageways is unclear. 
Additionally, the meaning of the limitation at issue is further confounded by the recitation of a “blend of base material fibers and micro passageways” because a “blend” is typically understood to be a mixture of at least two substances. However, in the instant case, the so-called “blend” is formed from base material fibers and empty spaces (i.e. the absence of the base material fibers). Accordingly, the requisite structure of the yarn is unclear. 
Dependent Claims 15-22 and 26-29 are rejected for failing to overcome the deficiencies of the parent Claim 14. 

	Regarding Claim 30, the claim recites the limitation “a 97%-99% homogenous distribution of base fibers and pores” which renders the claim indefinite because the meaning of “97%-99% homogenous” is unclear for the reasons discussed above with respect to Claim 14. 
Dependent Claims 31-33 are rejected for failing to overcome the deficiencies of the parent Claim 30. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                   nonobviousness.

Claims 14-22 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over IDS reference Debnath et al. (EP 2,434,035 A1) in view of Jain (US 2017/0233905 A1). 
Regarding Claim 14, Debnath teaches an air rich yarn and a fabric comprising said yarn (see Abstract). Debnath suggests that said air rich yarn and fabric have high wettability, easy dryability, and quick absorbency (see Abstract). Debnath’s air rich yarns correspond to the specialized yarns of the instant claim and are formed of a plurality of base material (e.g. cotton) fibers and water soluble (e.g. PVA) fibers wherein said fibers are blended homogenously in the radial direction of the fiber (see [0021]). Debnath teaches that said yarns may be woven, such as in a flat weave structure, and subsequently said fabric is treated to dissolve out the water soluble component fibers to achieve pores (see [0035]-[0036] and [0038]). Accordingly, the air rich yarns in the final form of Debnath’s woven fabric include a plurality of micro passageways extending from a plurality of positions along an outer surface and to within a central core portion thereof, the micro passageways being uniformly distributed throughout the structure of the yarn so as to define a blend of base material fibers and micro passageways (see Fig. 1). 
Concerning the claimed limitation wherein the blend of base material fibers and micro passageways is “97%-99% homogenous,” Debnath appears silent. However, it is noted that the air rich yarns of Debnath are produced in a manner substantially similar to that of the instant invention (which is described as having the requisite homogeneity – see instant ¶ [0079]-[0080]) such that water soluble material slivers and the base material slivers are blended in one or more draw frame passages in order to achieve blending homogeneity in the radial direction such that the water soluble fibers are uniformly distributed in the structure of the yarn (see [0050]). Said strand is then drawn to form a roving which is then spun to form yarns (see [0051]-[0054]). Said yarns are woven into a fabric which is then treated with water to completely dissolve out the water soluble fibers ([0062]-[0066]). Accordingly, the property wherein the air rich yarn of Debnath includes a 97%-99% homogenous blend of the base material fibers and micro passageways is considered to flow naturally from the teachings of the prior art. The burden is on the Applicant to prove otherwise. See MPEP § 2112.   
Concerning the claimed limitation wherein the micro passageways are “for permitting air ventilation and the absorption of heat and moisture from a user covering at least a portion thereof with the woven fabric,” said limitation is considered to be a statement with regards to the intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Because the micro passageways in the air rich yarns (and fabric) of Debnath have a structure substantially equivalent to those of the instant claim, it is the Examiner’s position that they would be capable of performing the above intended use. 
Debnath appears silent with respect to the thread count of said fabric although Debnath does suggest that the fabric construction of a flat woven fabric comprising the inventive air rich yarns depends on the end use and type of fabric to be made (see [0062]) and Debnath suggests that flat fabrics are commonly used as sheeting or apparel (see [0004]).  
In the analogous art of flat woven fabrics for bedding products (see [0002]), Jain teaches that higher thread count fabrics have good hand feel (comfort) (see [0003]) and Jain teaches exemplary bedding fabrics having thread counts of 600/800/1000 (see [0008]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, looking to utilize the inventive flat woven fabric of Debnath in a bedding application, to form the fabric with a thread count disclosed by Jain for the benefit of comfort. Likewise, the ordinarily skilled artisan would have reasonably expected the elements of the prior art combination to predicable maintain their respective properties or functions. Combining prior art elements according to known methods to yield predictable results is within the ambit of one of ordinary skill in the art. See MPEP § 2143(A). Note that each of the above thread counts (600/800/1000) fall within the claimed range of 450-1200. 
Concerning the limitation of the preamble wherein the fabric is “a thermally-insulating and moisture-wicking woven fabric,” said properties are deemed to flow naturally from the teachings of the prior art combination since Debnath in view of Jain teaches an invention with a substantially similar structure and chemical composition as the claimed invention. Products of identical structure and composition cannot have mutually exclusive properties. The burden is on Applicant to prove otherwise. See MPEP § 2112. 

Regarding Claim 15, Debnath in view of Jain teaches the woven fabric according to Claim 14 above. Jain also suggests that an 8-end sateen weave structure is suitable for a woven fabric in the bedding application (see [0007] & Figs. 2-3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the fabric of Debnath in view of Jain such that the flat weave is an 8-end sateen weave. The ordinarily skilled artisan would have reasonably expected the elements of the prior art combination to predicable maintain their respective properties or functions. Combining prior art elements according to known methods to yield predictable results is within the ambit of one of ordinary skill in the art. See MPEP § 2143(A).

Regarding Claim 16, Debnath in view of Jain teaches the woven fabric according to Claim 15 above. Debnath also teaches that the 8-end sateen weave can comprise a move number of 3 (see Fig. 3). 

Regarding Claim 17, Debnath in view of Jain teaches the woven fabric according to Claim 14 above wherein the air rich yarns (corresponding to the at least one specialized yarn) are single ply (see [0045] & Fig. 1). 

Regarding Claim 18, Debnath in view of Jain teaches the woven fabric according to Claim 14 above. Debnath also suggests that the air rich yarns (corresponding to the at least one specialized yarn) may be a 2-ply yarn (see [0054]). 

Regarding Claims 19-20, Debnath in view of Jain teaches the woven fabric according to Claim 14 above. Debnath also suggests that in a flat woven fabric, the inventive air rich yarns may be used as the warp and/or the weft yarns (see [0039]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the fabric of Debnath in view of Jain such that the warp and weft yarns including the inventive air rich yarns. Such a choice would have been a selection from a finite number of identified, predictable solutions of the application and orientation of the air rich threads in a flat woven fabric (warp, weft, or both) which is within the ambit of one of ordinary skill in the art. See MPEP § 2143(E).

Regarding Claim 21, Debnath in view of Jain teaches the woven fabric according to Claim 14 above. Jain also suggests that an 8-end sateen weave structure having a float size between 1-2 mm is suitable for a woven fabric in the bedding application (see [0007] & Figs. 2-3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the fabric of Debnath in view of Jain such that the flat weave is an 8-end sateen weave having a warp float size of between 1-2 mm. The ordinarily skilled artisan would have reasonably expected the elements of the prior art combination to predicable maintain their respective properties or functions. Combining prior art elements according to known methods to yield predictable results is within the ambit of one of ordinary skill in the art. See MPEP § 2143(A).

Regarding Claim 22, Debnath in view of Jain teaches the woven fabric according to Claim 14 above wherein the plurality of base material fibers are cotton. 

Regarding Claims 26-27, Debnath in view of Jain teaches the woven fabric according to Claim 14 above. The prior art combination appears silent with respect to the claimed properties wherein the micro passageways are provided at least about every 1-30 degrees (Claim 26) or every 0.5-15 degrees (Claim 27) around the outer surface of the specialized yarn. 
However, as outlined in detail above with respect to Claim 14, the air rich yarns of Debnath are formed in a substantially similar manner to those of the instant invention. Additional similarities are outlined as follows: Debnath suggests that the water soluble fibers should be present in an amount from about 8%-25% by weight of the yarn (see [0040]) and suggests that the water soluble fibers may have a staple length of 38-51 mm and a fineness of 1.2-2.2 dtex (equivalent to 1.08-1.98 denier) (see [0043] & Table 1). At least because the instant specification suggests that preferred yarn production specifications are substantially similar to those described above and that said yarns exhibit the claimed micro passageway frequency (see instant specification at ¶ [0061] & [0081]), the claimed properties are considered to flow naturally from the teachings of the prior art. The burden is on Applicant to prove otherwise. See MPEP § 2112. 

Regarding Claim 28, Debnath in view of Jain teaches the woven fabric according to Claim 14 above wherein the fabric has a thread counts of 600/800/1000 as suggested by Jain (see [0008]). Provided the teachings of the Jain, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specifically select a 1000 thread count construction for the fabric of the prior art combination as it would have been a choice from a finite number of identified, predictable solutions for a thread count useful in the fabric of the prior art combination and providing the benefits as taught by the references which is within the ambit of the ordinarily skilled artisan. See MPEP § 2143(E). 
Note that the thread count of 1000 does not overlap with the claimed range of “greater than 1000” but is close enough such that one skilled in the pertinent art would have expected them to have the same properties. See MPEP § 2144.05. 

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over IDS reference Debnath et al. (EP 2,434,035 A1) in view of Jain (US 2017/0233905 A1) as applied to Claim 14 above and further in view of TextileSchool (“Satin and Sateen Weaves”) and Jadhav et al. (“Impact of Weave on Functional Properties of Fabric”).  
Regarding Claim 29, Debnath in view of Jain teaches the woven fabric according to Claim 14 above. Jain suggests that an 8-end sateen weave structure is suitable for a woven fabric in the bedding application (see [0007]) but the prior art combination does not teach a woven fabric comprising a 7-end sateen weave. 
However, in the analogous art of sateen woven fabrics, TextileSchool teaches that a variety of sateen constructions are known in the art including 8-end sateen weaves as used by Jain as well as 7-end sateen weaves, among others (see Pg. 4). Note that all else equal, increasing end number means increasing the float length of the sateen.
Likewise, in the analogous art of woven fabrics, Jadhav teaches that it was known in the art before the effective filing date of the claimed invention that the properties of a woven fabric vary based on float length such that air permeability and tear strength increase with increasing float length (see Page 3) while tensile strength decreases with increasing float length (see Pg. 2). Accordingly, the float length would have been considered a result effective variable by an ordinarily skilled artisan. As such, absent a persuasive showing of secondary considerations, the float length (i.e. the end number) cannot be considered critical. One of ordinary skill in the pertinent art before the effective filing date of the claimed invention would have optimized, by routine experimentation, the float length/end number within the range known in the art (such as a 7-end as required by the instant claim) in the sateen weave of the prior art combination to obtain the desired balance of air permeability, tensile strength, and tear strength (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 

Claims 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over IDS reference Debnath et al. (EP 2,434,035 A1) in view of TextileSchool (“Satin and Sateen Weaves”). 
Regarding Claims 30-31, Debnath teaches an air rich yarn and a fabric comprising said yarn (see Abstract). Debnath suggests that said air rich yarn and fabric have high wettability, easy dryability, and quick absorbency (see Abstract). Debnath’s air rich yarns correspond to the specialized yarns of the instant claim and are formed of a plurality of base material (e.g. cotton) fibers and water soluble (e.g. PVA) fibers wherein said fibers are blended homogenously in the radial direction of the fiber (see [0021]). Debnath teaches that said yarns may be woven, such as in a flat weave structure, and subsequently said fabric is treated to dissolve out the water soluble component fibers to achieve pores (see [0035]-[0036] and [0038]). Accordingly, the air rich yarns in the final form of Debnath’s woven fabric include a plurality of micro passageways extending from a plurality of positions along an outer surface and to within a central core portion thereof, the micro passageways being uniformly distributed throughout the structure of the yarn and being defined by a plurality of interconnected pores (see Fig. 1). 
Concerning the claimed limitation wherein the distribution of base material fibers and micro passageways is “97%-99% homogenous,” Debnath appears silent. However, it is noted that the air rich yarns of Debnath are produced in a manner substantially similar to that of the instant invention (which is described as having the requisite homogeneity – see instant ¶ [0079]-[0080]) such that water soluble material slivers and the base material slivers are blended in one or more draw frame passages in order to achieve blending homogeneity in the radial direction such that the water soluble fibers are uniformly distributed in the structure of the yarn (see [0050]). Said strand is then drawn to form a roving which is then spun to form yarns (see [0051]-[0054]). Said yarns are woven into a fabric which is then treated with water to completely dissolve out the water soluble fibers ([0062]-[0066]). Accordingly, the property wherein the air rich yarn of Debnath includes a 97%-99% homogenous distribution of the base material fibers and micro passageways is considered to flow naturally from the teachings of the prior art. The burden is on the Applicant to prove otherwise. See MPEP § 2112.   
Debnath appears silent with respect to the specific weave construction of the fabric although Debnath does suggest that the fabric construction of a flat woven fabric comprising the inventive air rich yarns depends on the end use and type of fabric to be made (see [0062]).   
In the analogous art of flat woven fabrics, TextileSchool teaches that sateen fabrics have the benefits of smooth feel due to their lack of prominent weave structures and that sateen fabrics may have high thread density (see Pg. 1). Likewise, TextileSchool teaches that a variety of sateen constructions are known in the art including 7-end sateen weaves, among others (see Pg. 4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the fabric of Debnath with a sateen weave for the benefit of smooth feel and high thread density as suggested by TextileSchool. Likewise, it would have been obvious to select a 7-end sateen weave as it would have been a choice from a finite number of identified, predictable solutions for a repeat size useful in the sateen fabric of the prior art combination and providing the benefits as taught by the references which is within the ambit of the ordinarily skilled artisan. See MPEP § 2143(E). 
 
Regarding Claims 32-33, Debnath in view of TextileSchool teaches the woven fabric according to Claim 31 above. The prior art combination appears silent with respect to the claimed properties wherein the micro passageways are provided at least about every 1-30 degrees (Claim 32) or every 0.5-15 degrees (Claim 33) around the outer surface of the specialized yarn. 
However, as outlined in detail above with respect to Claim 31, the air rich yarns of Debnath are formed in a substantially similar manner to those of the instant invention. Additional similarities are outlined as follows: Debnath suggests that the water soluble fibers should be present in an amount from about 8%-25% by weight of the yarn (see [0040]) and suggests that the water soluble fibers may have a staple length of 38-51 mm and a fineness of 1.2-2.2 dtex (equivalent to 1.08-1.98 denier) (see [0043] & Table 1). At least because the instant specification suggests that preferred yarn production specifications are substantially similar to those described above and that said yarns exhibit the claimed micro passageway frequency (see instant specification at ¶ [0061] & [0081]), the claimed properties are considered to flow naturally from the teachings of the prior art. The burden is on Applicant to prove otherwise. See MPEP § 2112. 




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136. The examiner can normally be reached M-F, 8 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.E.R./Examiner, Art Unit 1789      

                                                                                                                                                                                                  /LARISSA ROWE EMRICH/Examiner, Art Unit 1789